P

AUL MUELLER COMPANY



S

HORT-TERM DISABILITY PLAN





 

May 3, 2004, Restatement





-- (cover) --

END OF PAGE 140



TABLE OF CONTENTS



ARTICLE I -- USING THE PLAN DOCUMENT

Page

1.1

Introduction

1

1.2

How to File a Claim

1

1.3

Coverage

1

1.4

Benefits

1

1.5

Exclusions

1

1.6

General Provisions

1

1.7

Definitions

1

     

ARTICLE II -- HOW TO FILE A CLAIM

 

2.1

Claims for Benefits

2

2.2

Claims Decisions

2

2.3

Appeals Procedure

2

     

ARTICLE III -- COVERAGE

 

3.1

Commencement of Coverage

4

3.2

Termination of Coverage

4

3.3

Resumption of Coverage

4

3.4

Contributions and Taxes

4

     

ARTICLE IV -- BENEFITS

 

4.1

Benefit Eligibility

5

4.2

Benefit Amount

5

4.3

Benefit Offsets

5

4.4

Certification of Disability

5

4.5

Partial Days of Disability

5

4.6

Treatment of Holidays

6

4.7

Miscellaneous

6

     

ARTICLE V -- EXCLUSIONS

 

5.1

General Exclusions

7

5.2

Workers' Compensation

7

5.3

Suspension of Benefits During Investigation

7

     

ARTICLE VI -- GENERAL PROVISIONS

 

6.1

Governing Law

8

6.2

Interpretation

8

6.3

Facility of Payment

8

6.4

Termination and Amendment

8

6.5

General Information

8

6.6

Plan Sponsor

8



-- i --

END OF PAGE 141



   

Page

6.7

Plan Administrator

8

6.8

Agent for Service of Process

8

6.9

Participants' Rights

9

6.10

Gender and Number

9

6.11

Effective Date

9

     

ARTICLE VII -- DEFINITIONS

 

7.1

Committee

10

7.2

Company

10

7.3

Disability

10

7.4

Disability Period

10

7.5

Eligible Employee

10

7.6

Employer

10

7.7

Illness

10

7.8

Injury

11

7.9

Participating Affiliate

11

7.10

Plan

11

7.11

We

11

7.12

You

11

     

APPENDIX A -- ADMINISTRATION OF THE PLAN

12

     

APPENDIX B -- PARTICIPANTS' RIGHTS

14



-- ii --

END OF PAGE 142



ARTICLE I



USING THE PLAN DOCUMENT



          1.1        Introduction. This is not just a summary of your Plan, but
the actual Plan document, written so that it can be used by you, the Company,
and the Committee. In addition to this Article, which explains how to use the
Plan document, the Plan has seven other articles. A brief summary of what you
will find in each of them is given below. Any amendments that may be adopted
pursuant to Section 6.4 of this document are also a part of the Plan. You will
receive notice of any such amendments.



          1.2        How to File a Claim. Article II gives you the information
you need to file a claim for benefits.



          1.3        Coverage. In Article III, we have explained the coverage
rules of the Plan.



          1.4        Benefits. In Article IV, we describe the benefits provided
by the Plan.



          1.5        Exclusions. There are a few exclusions that apply to the
Plan. We have listed them in Article V.



          1.6        General Provisions. Article VI sets forth general
provisions important to the administration of the Plan, including information
the government requires be included in this document.



          1.7        Definitions. Many of the terms used throughout the Plan are
defined in Article VII. Note that some very commonly used terms (such as "we"
and "you") are specially defined in this Article.



-- 1 --

END OF PAGE 143



ARTICLE II



HOW TO FILE A CLAIM



          2.1        Claims for Benefits. Claims for benefits under this Plan
should be filed with the Company's Human Resources Department, on a form
provided by that Department. Completed forms should be returned to the following
address:



                                                                        Human
Resources Department
                                                                        Attention:
Company Nurse
                                                                        Paul
Mueller Company
                                                                        P.O. Box
828
                                                                        Springfield,
MO 65801-0828



In addition to the claim form, you must provide the H/R Department with medical
documentation of your Disability. Additional documentation or updated
documentation may be requested by the Department at any time, and you must
comply with such requests. Claims must be filed promptly after you become
Disabled, and in no event will a claim be considered if it is filed more than 90
days after your Disability commenced. Unless there are special circumstances,
you must follow the claims and appeals procedures described below before filing
any lawsuit to obtain the payment of benefits.



          2.2        Claims Decisions. Claims will normally be approved or
denied by the H/R Department within 45 days after they are received, although up
to two extensions of up to 30 days each may sometimes be necessary, due to
matters beyond the control of the Plan. You will be given advance notice of any
such extension. The notice will tell you why the extension was necessary and
when a decision will be made. This notice will also explain the standards for
determining whether you are entitled to a benefit, the unresolved issues that
prevent the H/R Department from making a decision on your claim, and the
additional information needed to resolve those issues. You will then be given at
least 45 days in which to provide the specified information. If you do not
provide the information within the specified timeframe, the H/R Department may
decide your claim without that information. 



          Within the 45-day period after your claim is received (or by the end
of any extension period described above, as further extended for any period
while the H/R Department is waiting for you to supply additional information),
either (i) your claim will be granted, or (ii) you will receive written or
electronic notice that your claim has been denied, either in whole or in part.
If your claim is either wholly or partially denied, the notice you receive will
tell you why the claim was denied and will refer to the Plan provisions upon
which the decision was based. The notice will also describe any additional
information that may be necessary for your claim to be approved.



-- 2 --

END OF PAGE 144



          At the same time, you will receive a description of the Plan's
procedures for resolving appeals of denied claims (as outlined in the following
Section) and an explanation of your right to file a civil action under Section
502(a) of ERISA if your appeal is denied. Finally, if the H/R Department relied
on any internal rule, guideline or protocol in denying your claim, you will
receive either a copy of that rule, guideline or protocol, or a statement that
you may request a copy of the rule, guideline or protocol at no charge to you.



          2.3        Appeals Procedure. You may appeal the denial of a claim by
writing to the Committee, at the address shown in Section 2.1, and stating that
you wish to appeal. In order to be considered, your appeal must be received
within 180 days after you are notified of the denial. Your appeal will be
reviewed and decided by the Committee. You should include any issues, comments,
and documents you think will allow us to decide your appeal favorably. You may
request, in writing, a personal appearance before the Committee. You may have
anyone you designate represent you before the Committee. If you decide to make a
personal appearance, or to have another person represent you, that must be done
at your own expense. At no charge, however, either you or your representative
may review or obtain copies of any documents, records or other information
relating to the appeal.



          If you appeal, we will review your claim and any additional
information you furnish. In doing so, we will give no deference to the decision
reached by the H/R Department. Moreover, if your claim was denied, even in part,
on the basis of a medical judgment, we will consult with a health care
professional who has appropriate training and expertise in the field of medicine
involved in that medical judgment. This medical professional will be neither an
individual consulted by the H/R Department in deciding your claim nor a
subordinate of such an individual.



Normally, we will decide your appeal within 45 days after it is received. In
unusual circumstances, or if you have made a written request for an appearance,
it may be necessary to delay the final decision on your appeal for an extra 45
days. You will be notified of any such delay within 45 days after your appeal is
received. After your appeal is decided, you will be told (either in writing or
electronically) both how it was decided and what Plan provisions were relied
upon. You will also be reminded of your right to review or copy all documents,
records and other information relevant to your claim, as well as your right to
bring a civil action under Section 502(a) of ERISA. Finally, the notice will
tell you how to find out about voluntary alternative dispute resolution options,
such as mediation.



-- 3 --

END OF PAGE 145



ARTICLE III



COVERAGE



          3.1        Commencement of Coverage. Coverage under this Plan will
begin:



 

          (a)      In the case of an exempt employee, on the day you become an
Eligible Employee; or



   

          (b)      In the case of a non-exempt employee, on your 91st continuous
calendar day as an Eligible Employee,

 



so long as you are actively at work on that date. If your coverage would
otherwise begin while you are absent from work because of an illness or injury,
your coverage will not begin until the date you return to work.



          3.2        Termination of Coverage. Your coverage under this Plan will
terminate on whichever of the following days occurs first:



 

          (a)      The date you cease to be an Eligible Employee, whether due to
resignation, termination, or layoff;



   

          (b)      The date the Plan is terminated; or



   

          (c)      The date you enter the armed forces on active duty.

 



          3.3        Resumption of Coverage. If your coverage under this Plan
terminates due to layoff or active duty in the armed forces, your coverage will
resume immediately upon your return to work. If your coverage terminates for any
other reason, your coverage will resume only upon your once again satisfying the
requirements of Section 3.1.



          3.4        Contributions and Taxes. You are not required to make
contributions to receive coverage. Your Employer pays the full cost of coverage.
For this reason, however, any benefits you might receive under the Plan will be
taxable in the same way as your regular salary or wages.



-- 4 --

END OF PAGE 146



ARTICLE IV



BENEFITS



          4.1        Benefit Eligibility. If you become Disabled while you are
covered under the Plan, you will receive the short-term disability benefits
described in Section 4.2. Those benefits will be reduced, however, by the
benefit offsets described in Section 4.3, and they will be conditioned on the
certification of your Disability in accordance with Section 4.4. The
circumstances under which you may receive benefits for a partial day of
Disability or for a holiday are described in Sections 4.5 and 4.6, while other
provisions applicable to Disabled Eligible Employees are set forth in Section
4.7.



          4.2        Benefit Amount. For each Disability Period during which you
are Disabled, you will receive, as a benefit under this Plan, the following
percentage of your base salary or wage:



Employee Classification

Weeks at 100%

Weeks at 60%

Salary Grades 41-50

13 weeks

13 weeks

Salary Grades 31-40

4 weeks

22 weeks

Non-Exempt Employees

1 week

25 weeks



You will not be eligible for any benefit until you have had a period of five
consecutive days of Disability, as verified by a doctor's statement. At that
time, you will receive a benefit for that first week. If your Disability
continues beyond five days, any additional benefit will be determined according
to the chart set forth above.



          4.3        Benefit Offsets. The benefit amount set forth in Section
4.2 will be reduced by any of the following amounts to which you may be entitled
for the same period of Disability:



 

          (a)      Disability income benefits payable under any other disability
income plan funded by the Company; and



   

          (b)      Benefits received under the Social Security Act on account of
your disability, including any amounts payable to your dependents.

 



In applying the offset provision of subsection 4.3(b), rules similar to those
set forth in the Paul Mueller Company Employee Benefit Plan shall apply.



          4.4        Certification of Disability. All determinations of
Disability status shall be made by the Company's Human Resources Department
(with an appeal to the Committee). In any event, benefit payments beyond five
consecutive days will require a doctor's certification of Disability. Such a
certification will also be required for each four-week period of Disability. The
Plan also reserves the right, at any time, to obtain a second opinion by a
doctor designated by the Plan before benefits will be paid. If the necessary
certification of Disability is not provided when requested, benefit payments
under the Plan will be suspended.



-- 5 --

END OF PAGE 147



          4.5        Partial Days of Disability. In general, there will be no
benefits payable under this Plan for partial days of Disability. The one
exception to this rule applies if you are receiving benefits under the Plan, you
are released by your doctor to come back to work for at least half a day, and
you do in fact work at least half a day. Under these circumstances, you will be
paid at 100% of your base salary or wage for the time actually worked, and at
either 100% or 60% of your base salary or wage for the time off due to
Disability, in accordance with the table set forth in Section 4.2.



          4.6        Treatment of Holidays. In general, if you are Disabled
during a holiday, you will be paid at the percentage specified in the table set
forth in Section 4.2.



          4.7        Miscellaneous.



 

          (a)      You must obtain a full release from your doctor to return to
work after a hospitalization.



   

          (b)      Days during which you are receiving benefits under this Plan
will not be considered time worked for purposes of computing overtime pay.



   

          (c)      If you are Disabled after reaching age 60, or if you begin
receiving benefits under the Company's Long-Term Disability Plan, you may retain
your coverage under the Paul Mueller Company Noncontract Life Insurance Plan
through self-payment to the Company.



   

          (d)      Any Eligible Employee who:



     

          (i)      Completes a Disability Period under this Plan;



     

         (ii)      Does not return to work for his or her Employer; and



     

        (iii)      Does not then qualify for benefits under the Company's
Long-Term Disability Plan (and does not still have an application for such
benefits pending),



   

will be terminated from the employment of his or her Employer.

 



-- 6 --

END OF PAGE 148



ARTICLE V



EXCLUSIONS



          5.1        General Exclusions. In spite of other provisions of this
Plan to the contrary, no payment will be made under this Plan for any Disability
arising out of an Illness or Injury caused or contributed to by:



 

          (a)      War or any act of war;



   

          (b)      Participation in a riot;



   

          (c)      Intentionally self-inflicted injury;



   

          (d)      Committing or attempting to commit a felony; or



   

          (e)      Intoxication due to alcohol consumption or the influence of
any illegal drug.

 



For purposes of subsection 5.1(e), "intoxication" means a substantially impaired
mental or physical capacity resulting from the introduction of a substance into
the body.



          5.2        Workers' Compensation. No payment will be made under this
Plan on account of any Disability for which you are entitled to receive income
replacement benefits under any workers' compensation statute, even if such
benefits are smaller than those that would otherwise be payable under this Plan.



          5.3        Suspension of Benefits During Investigation. Benefit
payments under this Plan may be suspended (subject to retroactive payment)
during any period of time that the Company's Human Resources Department, the
Committee, or legal authorities are conducting an investigation to determine
whether a Disability arose under any of the circumstances set forth in Section
5.1 or Section 5.2.



-- 7 --

END OF PAGE 149



ARTICLE VI



GENERAL PROVISIONS



          6.1        Governing Law. This Plan is established in the State of
Missouri. To the extent federal law does not apply, any questions arising under
the Plan shall be determined under the laws of the State of Missouri.



          6.2        Interpretation. We have the power to construe the Plan and
to determine all questions that arise under it. Such power includes, for
example, the administrative discretion necessary to determine whether an
individual meets the Plan's written eligibility requirements, or to interpret
any other term contained in this Plan document. Our interpretations and
determinations are binding on all Eligible Employees.



          6.3        Facility of Payment. If, in our opinion, you are incapable
of giving a valid receipt for any payment to which you are entitled under the
Plan, and if no guardian has been appointed for you, we may make the payment to
the person or persons who, in our opinion, have assumed the obligations of
caring for you.



           6.4        Termination and Amendment. The Company, acting through its
Board of Directors, has the authority to terminate this Plan at any time, or to
amend and modify this Plan from time to time as it deems proper. Any amendment
or modification will be in writing and as formal as this Plan.



          6.5        General Information. The Plan is a short-term disability
plan. Claims are administered by the Company's Human Resources Department.
Benefits are paid from the general corporate assets of the Employers. The Plan
has no trustee. Plan records are maintained on a calendar-year basis. The
Company's tax identification number is 44-0520907, and the Plan's number is 502.



          6.6        Plan Sponsor. The Plan's sponsor is Paul Mueller Company,
1600 West Phelps, P.O. Box 828, Springfield, Missouri 65801-0828, (417)
831-3000.



          6.7        Plan Administrator. The Plan Administrator is the Company.
The Company has delegated certain of its administrative responsibilities to the
Committee, which acts in accordance with the procedures set forth in Appendix A.
Currently, the members of the Committee are Don Golik, Mike Young, Jerry Miller,
and Gail Henrichs.



          6.8        Agent for Service of Process. The agent for service of
legal process for the Plan is the Company, at the address shown above. Service
of legal process may also be made on any member of the Committee, at the
Company's address.



          6.9        Participants' Rights. As a participant in the Plan, you are
entitled to certain rights and protections. These are described in Appendix B.



-- 8 --

END OF PAGE 150



          6.10       Gender and Number. In the construction of this Plan, the
masculine shall include the feminine and the singular the plural in all cases
where those meanings would be appropriate.



          6.11       Effective Date. This Plan became effective on May 7, 1984.
No benefits will be paid under this Plan for Disabilities commencing before that
date. This restatement of the Plan is effective as of May 3, 2004.



-- 9 --

END OF PAGE 151



ARTICLE VII



DEFINITIONS



          7.1        Committee means members of the Benefits Committee of the
Paul Mueller Company Employee Benefit Plan.



          7.2        Company means Paul Mueller Company, a Missouri corporation.



          7.3        Disability means an Eligible Employee's inability, due to
illness or injury, to perform his or her regular work.



          7.4        Disability Period means:



 

          (a)      Any one continuous absence from work because of Disability
due to one or more causes;



   

          (b)      Any two or more absences from work because of Disability due
wholly or in part to the same or related cause, except that any two such
absences that are separated by the return (or medical release to return) to
active work on a full-time basis for a continuous period of two weeks shall be
considered to have occurred in separate Disability Periods; or



   

          (c)      Any two or more absences from work because of Disability due
to entirely unrelated causes, except that any two such absences from work that
are separated by the return (or medical release to return) to active work on a
full-time basis for at least one full day shall be considered to have occurred
in separate Disability Periods.

 



          7.5        Eligible Employee means any full-time, permanent employee
of the Employer, other than an employee whose employment is governed by the
terms of a collective bargaining agreement that does not expressly provide for
such employee's participation in this Plan. You will not be an Eligible Employee
while you are on layoff status.



          7.6        Employer means the Company and any Participating Affiliate.



          7.7        Illness means only:



 

          (a)      A deviation from the normal healthy state resulting from
disease that requires treatment by a physician; or



   

          (b)      Pregnancy.

 



-- 10 --

END OF PAGE 152



          7.8        Injury means only an accidental bodily injury caused by a
sudden and unforeseen event, definite as to time and place.



          7.9        Participating Affiliate means Mueller Field Operations,
Inc., and any other affiliate of the Company that adopts this Plan with the
consent of the Company.



          7.10       Plan means the Paul Mueller Company Short-Term Disability
Plan, as herein set forth and as from time to time amended.



          7.11       We means the Committee.



          7.12       You means any person who is covered under the Plan as an
Eligible Employee.



          7.13       Plan Year means the period from January 1 through December
31.



*        *        *        *        *        *        *        *        *        *



          IN WITNESS WHEREOF, the Company's Board of Directors has authorized
the execution of this restated Plan document on this _______ day of May, 2004.



 

PAUL MUELLER COMPANY

   

By:

    /S/   DANIEL C. MANNA            

   

Title:

                 PRESIDENT                 

ATTEST:

   

By:

    /S/   DONALD E. GOLIK            

   

Title:

SENIOR VICE PRESIDENT & CFO

   



-- 11 --

END OF PAGE 153



APPENDIX A



ADMINISTRATION OF THE PLAN



          1.        Administration. The administration of the Plan shall be
under the supervision of the Committee. It shall be a principal duty of the
Committee to see that the Plan is carried out, in accordance with its terms, for
the exclusive benefit of persons entitled to participate in the Plan, without
discrimination among them. The Committee will have full power to administer the
Plan in all of its details, subject to applicable requirements of law. For this
purpose, the Committee's powers will include, but will not be limited to, the
following authority, in addition to all other powers provided by this Plan:



 

          (a)      To make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan, including the
establishment of any claims procedures that may be required by applicable
provisions of law;



   

          (b)      To interpret the Plan, its interpretation thereof in good
faith to be final and conclusive on all persons claiming benefits under the
Plan;



   

          (c)      To decide all questions concerning the Plan and the
eligibility of any person to participate in the Plan;



   

          (d)      To appoint such agents, counsel, accountants, consultants and
other persons as may be required to assist in administering the Plan;



   

          (e)      To allocate and delegate its responsibilities under the Plan
and to designate other persons to carry out any of its responsibilities under
the Plan, any such allocation, delegation or designation to be in writing; and



   

          (f)      To enter into any and all contracts and agreements for
carrying out the terms of this Plan and for the administration of the Plan and
to do all acts as it, in its discretion, may deem necessary or advisable, any
such contracts, agreements and acts to be binding and conclusive on the parties
hereto and on the employees concerned.

 



          2.        Reliance on Tables, etc. In administering the Plan, the
Committee will be entitled, to the extent permitted by law, to rely conclusively
on all tables, valuations, certificates, opinions and reports that are furnished
by, or in accordance with the instructions of, the administrator of the
Company's Employee Benefit Plan, or by accountants, counsel or other experts
employed or engaged by the Committee.



-- 12 --

END OF PAGE 154



          3.        Indemnification. The Company agrees to indemnify and to
defend, to the fullest extent permitted by law, any person serving as a member
of the Committee (including any person who formerly served as a member of the
Committee) against all liabilities, damages, costs and expenses (including
attorneys' fees and amounts paid in settlement of any claims approved by the
Company) occasioned by any act or omission to act in connection with the Plan,
if such act or omission is in good faith; provided, however, that no member of
the Committee shall be relieved from responsibility under Part 4, Subtitle B,
Title I, of ERISA.



          4.        Actions. Any act that the Plan authorizes or requires the
Committee to do may be done by a majority of the members thereof. The action of
such majority of the members, expressed by a vote at a meeting or in writing
without a meeting, shall constitute the action of the Committee. It shall have
the same effect for all purposes as if assented to by all of the members at the
time in office. The Committee may authorize one or more of its members to sign
on its behalf any instructions, instruments, or other documents. No member of
the Committee who is a participant in the Plan shall be entitled to vote on any
matter pertaining solely to himself or herself.



          5.        Expenses. The proper expenses of the Committee, including
the compensation of its agents, will be paid by the Company.



-- 13 --

END OF PAGE 155



APPENDIX B



PARTICIPANTS' RIGHTS



          As a participant in the Paul Mueller Company Short-Term Disability
Plan, you are entitled to certain rights and protections under the Employee
Retirement Income Security Act of 1974 ("ERISA"). ERISA provides that all plan
participants shall be entitled to:



Receive Information About Your Plan and Benefits



          Examine, without charge, at the plan administrator's office and at
other specified locations, such as worksites and union halls, all plan
documents, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the plan with
the U. S. Department of Labor and available at the Public Disclosure Room of the
Pension and Welfare Benefits Administration.



          Obtain, upon written request to the plan administrator, copies of
documents governing the operation of the plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The administrator may make a
reasonable charge for the copies.



          Receive a summary of the plan's annual financial report. The plan
administrator is required by law to furnish each participant with a copy of this
summary annual report.



Prudent Actions by Plan Fiduciaries



          In addition to creating rights for plan participants, ERISA imposes
duties upon the people who are responsible for the operation of an employee
benefit plan. The people who operate your plan, called "fiduciaries" of the
plan, have a duty to do so prudently and in the interest of you and other plan
participants and beneficiaries. No one, including your employer, your union, or
any other person, may fire you or otherwise discriminate against you in any way
to prevent you from obtaining a welfare benefit or exercising your rights under
ERISA.



Enforce Your Rights



          If your claim for a welfare benefit is denied or ignored, in whole or
in part, you have a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.



-- 14 --

END OF PAGE 156



          Under ERISA, there are steps you can take to enforce the above rights.
For instance, if you request a copy of plan documents or the latest annual
report from the plan and do not receive them within 30 days, you may file suit
in a federal court. In such a case, the court may require the plan administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or federal court.
If it should happen that plan fiduciaries misuse the plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U. S. Department of Labor, or you may file suit in a federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.



Assistance With Your Questions



          If you have any questions about your plan, you should contact the plan
administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, as listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.



-- 15 --

END OF PAGE 157

